This is an appeal from a judgment of the district court of Tulsa county in an action for writ of mandamus sought by the defendant in error to compel plaintiff in error to pay over moneys alleged to be due.
Judgment was entered directing the issuance of a peremptory writ, and the plaintiff in error appeals.
The plaintiff in error has filed his brief, and the authorities cited reasonably support the contention of plaintiff in error. The defendant in error has filed in this cause a confession of error, and under this condition of the record in this cause the judgment of the trial court will be reversed and the cause remanded for a new trial. Warrior v. Savery, 145 Okla. 92, 291 P. 966; Holmes v. Board of Commissioners of Osage County, 132 Okla. 297, 270 P. 564; Adams v. Powers, 87 Okla. 80, 209 P. 395.
It is so ordered.